                                                                                             JS-6



 1
 2
 3
 4
 5
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
                                     CENTRAL DISTRICT OF CALIFORNIA
 9    EISENMAN FAMILY TRUST et al.,                         CASE NUMBER:
10
11                                                              SA CV 20-00265-DOC (DFMx)
                                                Plaintiff
12                              v.
13    OUDREE ELLIS SANDERS,
                                                                ORDER REMANDING CASE TO
14                                                                    STATE COURT
15                                        Defendant(s).
16
17             The Court sua sponte REMANDS this action to the California Superior Court for the
18 County of Orange                        for lack of subject matter jurisdiction, as set forth below.
19             “The right of removal is entirely a creature of statute and ‘a suit commenced in a state
20 court must remain there until cause is shown for its transfer under some act of Congress.’”
21 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (quoting Great N. Ry. Co. v.
22 Alexander, 246 U.S. 276, 280 (1918)). Generally, where Congress has acted to create a right of
23 removal, those statutes are strictly construed against removal jurisdiction. Id.; Nevada v. Bank of
24 Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
25             Unless otherwise expressly provided by Congress, a defendant may remove “any civil
26 action brought in a State court of which the district courts of the United States have original
27 jurisdiction.” 28 U.S.C. § 1441(a); Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013). The
28 removing defendant bears the burden of establishing federal jurisdiction. Abrego Abrego v.




     CV-136 (3/16)                     ORDER REMANDING CASE TO STATE COURT                           Page 1 of 3
